I wish 
to convey to Mr. Ganev the most sincere congratulations of the Government of 
Honduras on his well-deserved election to the presidency of the General 
Assembly at its forty-seventh session. Through him we should also like to 
extend our best wishes to the Bulgarian people, who, like other peoples of 
Eastern Europe, are today, after much effort and self-sacrifice, helping to 
keep alive the flame of freedom, democracy and progress in that continent. 
To the new Members of our Organization, we extend a most cordial 
greeting. We are fully convinced that through the United Nations we shall be 
able to establish growing links of friendship and cooperation. 
Our Organization is grounded on principles of equality, shared 
responsibilities, and the promotion of international peace and security. We 
hope that Serbia and Montenegro will best achieve those objectives by meeting 
the legitimate expectations of the international community that an end will be 
put to the war, persecution and intolerance in the countries of former 
Yugoslavia, and that they will be able to become Members of this great family 
of nations. 
Moreover, in a world of changing realities, one which is none the less 
marked by its attachment to universality and peaceful coexistence, my 
Government, like other Central American countries, believes that we should 
open the way for the Republic of China, with more than 20 million inhabitants 
and authorities established in Taipei, to participate in the work of our 
Organization and its specialized agencies as that country does in various 
regional forums and international mechanisms. Membership in the United 
Nations does not constitute diplomatic recognition of sovereignty, and there 
have been and are precedents in the history of the United Nations for the 
simultaneous presence of countries which are in search of their historical 
 
unity but which, while they remain separated, have not been denied the 
opportunity to make their contribution to the complex fabric of international 
relations and obligations which bring together the peoples of the Earth 
through the United Nations. 
We are beginning a new era in the life of this Organization. For us, the 
"Agenda for Peace" of our distinguished Secretary-General is a noteworthy 
effort embodying both vision and realism that will enable us to make progress 
in forging a more secure and prosperous world. The Government of Honduras 
warmly supports the proposals on preventive diplomacy and on strengthening the 
logistical and financial capacity of the United Nations for peace-keeping and 
for peace-building when peace is threatened, when peace has been breached, or 
when the persistence of situations of confrontation make peace vulnerable. 
In accordance with those aims, Honduras also urges greater support for 
and use of the international organs for the legal settlement of disputes such 
as the International Court of Justice, which has only recently handed down a 
judgment providing a definitive solution to a long-standing border dispute 
between El Salvador and Honduras. The peoples and Governments of both 
countries intend to comply in good faith with this judgement. 
Honduras has also decided to lend its armed forces and police for 
peace-keeping missions and is at present satisfactorily participating in the 
conciliation mission in Western Sahara of the United Nations Mission for the 
Referendum in Western Sahara (MINURSO). 
With the end of a bipolar world and of the cold war, the terrible threat 
of a nuclear holocaust has dissipated. However, atomic weapons and other 
powerful weapons of mass destruction continue to overfill the arsenals of 
large and medium-sized Powers. My country therefore urges those who possess 
nuclear weapons to pursue, and as appropriate to initiate, serious and 

verifiable programmes for the reduction and destruction of such weapons, and 
the dismantling of possible vehicles for them. We also urge that the 
non-proliferation Treaty system be made more general and strengthened, with 
guarantees of verification; this applies also to the regional systems such as 
the Treaty of Tlatelolco. We shall also join in the broad movement that is 
being generated at this session towards seeking and achieving the prohibition 
of the development, production, stockpiling and use of chemical weapons. 
In the Persian Gulf, the reasons for the vigorous response by the 
international community in defence of the sovereignty and legitimate rights of 
Kuwait still exist in several respects. More than ever before, the United 
Nations should redouble its efforts to bring about faithful compliance with 
the relevant resolutions of the Security Council ensuring an end to threats of 
aggression and guaranteeing for the countries of the Gulf an environment of 
peace and a future free of coercion and uncertainty. 
In the Middle East, in southern Africa and in Cambodia, processes of 
peace and reconciliation continue to move forward. Candidly acknowledging 
past injustices, trusting in the mediating efforts of the United Nations, and 
convinced that the fruits of peace are beneficial to their populations, the 
leaders of all the parties involved in these conflicts should now more than 
ever before strive to bring about equitable solutions to the differences that 
separate them, in order to guarantee a speedy restoration in their respective 
regions of stable and secure conditions of good neighbourliness. 
The signing of the Chapultepec Peace Agreements in January this year 
between the Government of El Salvador and representatives from the insurgent 
The President returned to the Chair. 

movement has brought an end to armed confrontation in our neighbouring country 
and has opened the way for a complete reconciliation in the spirit of freedom 
and democracy for the Salvadorian people. Honduras associated itself in the 
well-deserved tribute paid to former Secretary-General Javier Perez de Cuellar 
for his mediating efforts. We have given and shall continue to give our full 
support to Secretary-General Boutros Boutros-Ghali in the fulfilment of the 
various stages of the peace agreement, including demobilization of formerly 
opposed forces and integration into civil and political life of the insurgents 
in a framework of complete legality. 
With peace in El Salvador, Central America, under the sign of democracy, 
is returning to the path of integration and development. Our countries are 
aware of the countless challenges posed by the insufficiency of our productive 
infrastructure, poverty and inequalities. But we also know that with 
dedication and vision, and especially with unity, we shall be able to overcome 
them. 
That is why the Tegucigalpa Protocol (A/46/829, annex III) of 
13 December 1991 has entered into force, establishing a system for Central 
America integration which, working in the summit meetings of Presidents of the 
Central American isthmus, will impart force and impetus to a broad movement 
towards integration. Honduras hopes that the ever-stronger voice of Central 
America will be heard and that our region, a region of peace, democracy, 
freedom and development, will join and participate actively in the new forms 
of global interdependence that are taking shape on the eve of a new millennium. 
 
For Honduras, an essential part of this integrated vision is the 
formation and implementation of national, regional and international 
strategies to fight poverty and to overcome long-standing problems that strike 
hardest at children, women and the elderly. 
If we justly aspire to economic development, and to growing expansion of 
trade in goods and services originating from all continents, we should 
likewise aspire to, and indeed make possible, real improvement in the quality 
of life of the inhabitants of our countries. Enhanced social well being 
should not be conceived of as a generous remedy that may prove insufficient to 
the communities receiving it, but rather as a joint undertaking to facilitate, 
through international cooperation, conditions for vocational training and 
better access to the opportunities that can be provided by open and growing 
economies. 
On 12 December 1991, in Central America, the Heads of State and 
Government of the seven countries of the isthmus assumed that very commitment, 
and, in the presence of various distinguished figures and executives of the 
United Nations and regional organizations, initiated a coordinated programme 
of human development with goals, objectives and resources defined for the 
present decade to culminate in the year 2000. 
Those initiatives of our subregion are universal in conception. That is 
why Honduras, like Chile and other friendly countries, will continue to give 
impetus to, and participate in, the appropriate preparations for and holding 
of a world conference on social and human development that may serve as a 
forum for reflection and initiatives to effectively set in motion 
international measures and policies in this respect. 
In an ever more integrated world, our countries, which share not only a 
rich cultural heritage exemplified by the common use of a single language, but 

also a democratic and modern vision of international relations, are naturally 
seeking to strengthen our links of fraternal friendship and our presence in 
the world. Those are the fundamental reasons that led us to constitute the 
Ibero-American Conference, which, following its founding declaration in 
Guadalajara, signed in July 1991 by the Heads of State and Government of the 
Hispanic-American countries, Brazil, Spain and Portugal, has now formally been 
constituted. 
Within the Ibero-American Conference, as a mechanism for interaction and 
cooperation, we have been designing programmes of mutual benefit primarily in 
the fields of education, exchanges of programmes via satellite, the creation 
of an indigenous fund and the launching of a broad programme of exchanges of 
scholars and researchers. 
The Summit of Heads of State and Government held in Madrid this year also 
gave support to growing and leading involvement by our countries in a world 
programme of human development. 
Maintenance of an open multilateral trading system is of vital importance 
to the expansion of world trade and the economic development of all 
countries. For that reason we must join our efforts to bring about the speedy 
culmination, on satisfactory terms, of the Uruguay Round of Multilateral Trade 
Negotiations. Stagnation of the negotiating process would have very serious 
consequences for world trade and would affect prospects and the structural 
programmes that many developing countries have undertaken at the cost of great 
sacrifice to find our proper place in the trend towards large trading blocs. 
This year there has been a dramatic fall in the prices of commodities 
essential to our economies. This leads us to stress the need to bring about 
better regulation of conditions of access guaranteeing the growth of sales of 
our competitive products at fair prices. 

In this context we must also, in our judgement, strengthen the transfer 
of technology for industrial development and more flexible terms in financing 
the modernization of industrial plant in developing countries. 
The urgent need to share responsibilities and to act together to 
guarantee global economic stability independently of the economic and 
political power of each nation, together with the growing convergence of views 
as to global priorities, were clearly and positively demonstrated at the Earth 
Summit held in Rio de Janeiro. 
The Government of Honduras takes great satisfaction from the common 
reflection on urgent environmental problems initiated at that conference, and 
we reiterate our support for the principles adopted by it and for Agenda 21, 
which comprehensively encompasses a whole programme of action in the 
environmental sphere and for sustainable development. 
We must persevere in this direction. The deterioration of nature must be 
halted. Together we can design conservation strategies that allow for the 
rational use of natural resources to meet the needs of employment and the 
economic growth of our populations. 
The new strategy of peace is also necessarily a new strategy of 
development. Only by growing together can we survive; only by pooling our 
efforts can we secure for future generations a better world in harmony and 
concord. 
